Citation Nr: 0637271	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
removal of a left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967 and from 1967 to 1980 in the Army Reserves.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) issued a decision 
denying the request to reopen the veteran's claim in January 
2005.  The veteran appealed the Board decision to United 
States Court of Appeals for Veterans Claims.  In February 
2006, the Court ordered the claim be remanded to the Board in 
compliance with the Joint Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand the parties agreed 
that VA must assist the veteran is obtaining all of his 
service medical records.  The regulations state that VA will 
give assistance to an individual attempting to reopen a 
finally decided claim to the extent of obtaining records not 
in the custody of a Federal department, in the custody of a 
Federal Department, and relevant service and VA records in 
compensation claims.  38 C.F.R. § 3.159(c)(2006).  

To determine what if any service medical records were missing 
the Board reviewed the claims folder and found it contained 
the following:  A service enlistment examination which noted 
the veteran's undescended left testis.  Also included were 
the February 1967 separation examination which again noted 
the undescended left testis.  On back of the February 1967 
examination report it was recommended that the veteran have a 
urology examination.  A Statement of Medical Condition, dated 
in April 1967, indicates the veteran had undergone a medical 
examination more than three working days prior to his 
separation and that his medical condition had changed.  The 
change in his medical condition was "removal of a left 
testicle."  In May of 1967, on his original application the 
veteran indicated he had his left testicle removed in March 
1967 at Dewitt Army Hospital at Fort Belvoir, Virginia.  The 
records of the surgical procedure and any treatment for its 
residuals between March 1967 and service separation in April 
1967 are not currently in the claims folder.  No specific 
request was made for clinical records or any records of 
hospitalization in March 1967 from Dewitt Army Hospital.  

In addition, the veteran served in the Army Reserves from 
1967 to 1980.  While the claims folder includes an 
examination and records from 1976, the veteran's service 
medical records from his period of service in the Reserves 
have not been obtained.  The Board tracked the requests for 
service records and found the veteran identified the Reserve 
units to which he was attached in Memphis and Detroit.  The 
unit in Memphis, Tennessee was contacted by VA and stated 
they had no records and indicated their records had been 
forwarded to the Army Reserved Personnel Center (ARPERCEN).  
The National Personnel Records Center (NPRC) responded to the 
RO's request and indicated they had no additional service 
medical records on file.  

It is not clear if any response was received from the Detroit 
unit, and it is not clear if the appropriate entity was 
contacted as to yield medical records generated during the 
veteran's Reserve service.  In any event, the veteran's claim 
must be remanded in compliance with the Joint Motion of 
Partial Remand to attempt to obtain the veteran's complete 
service medical records through official channels.  

During the pendency of the appeal, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  

The RO originally denied the claim for service connection for 
residuals of removal of the left testicle on the basis that 
it was a congenital or developmental disorder.  The RO noted 
that congenital and developmental defects as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c)(2006).  In the Joint 
Motion for Partial Remand the parties stated that the Board 
had failed to apply VAOPGPREC 82-90 which in part states:

It is clear congenital or developmental defects may 
not be service connected because they are not 
diseases or injuries under the law.  We must 
caution, however, that many such defects can be 
subject to superimposed disease or injury.  If, 
during an individual's military service, 
superimposed disease or injury does occur, service 
connection may indeed be warranted for the 
resultant disability.  

The opinion goes further and explains the term defects is 
defined as a structural or inherent abnormality which is more 
or less stationary in nature.  The distinction between a 
disease and a defect is that a disease is considered capable 
of improving or deteriorating, whereas a defect is not 
considered capable of improving or deteriorating.  See 
VAOPGPREC 82-90.  The VA General Counsel concluded that 
diseases of congenital origin may be aggravated in service 
but not defects.  

To ensure that the veteran and his representative are 
informed of the applicable regulations the Board has noted 
them below.  The regulations defining aggravation are as 
follows: 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2006).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including absent or 
poorly functioning parts or organs will not be considered 
service connected unless the disease or injury is otherwise 
aggravated in service.  38 C.F.R. § 3.306(b)(1)(2006).  

Under the circumstances, the case is REMANDED for the 
following action:

1.  VA should request the veteran 
identify any health care providers who 
have treated him since service separation 
for any residuals of removal of his left 
testicle in service that he has not 
previously identified and/or the records 
of which have not been previously 
associated with the claims file.  With 
any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  

2.  VA should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels.  This should include specific 
requests for the veteran's clinical or 
hospital records for removal of the left 
testicle in March 1967 at the Dewitt Army 
Hospital at Fort Belvoir, Virginia and 
any service medical records generated 
during the veteran's Army Reserve 
service, including at the 906 M.I. 
Company, Detroit, Michigan.  

3.  VA must notify the veteran and his 
representative of the applicable standard 
to determine whether evidence is new and 
material (38 C.F.R. § 3.156) has been 
submitted, the evidence needed to 
establish his underlying service 
connection claims, and the basis for his 
previous denials.  Advise the veteran to 
submit any relevant evidence pertaining 
to his claims in his possession.  

4.  Readjudicate the veteran's claim to 
reopen.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since January 2005.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



